ORDER

PER CURIAM.
Dorothy Joan Sauer n/k/a Dorothy Joan Provance (“Wife”) appeals from a Family Court Modification and Judgment entered by the Circuit' Court of St. Louis County. *706Wife contends that the motion court erred in: (1) reducing the amount of Husband’s maintenance obligation; (2) failing to increase Husband’s maintenance obligation; and (3) awarding an insufficient amount of attorney’s fees to Wife.
We have reviewed the briefs of the parties and the record on appeal. The judgement is supported by substantial and competent evidence and is not against the weight of the evidence. Redlinger v. Redlinger, 111 S.W.3d 413, 415 (Mo.App. E.D.2003). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).